               Case 3:20-mj-01961-LL Document 1 Filed 05/26/20 PageID.1 Page 1 of 15
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                         for the
                                                       Southern District
                                                     __________  DistrictofofCalifornia
                                                                              __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No.     20MJ1961
Guest registry for the Motel 6 located at 745 E. Street,                     )
                    Chula Vista, CA                                          )
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A-1, incorporated herein by reference.

located in the                                    District of                                           , there is now concealed (identify the
person or describe the property to be seized):


 See Attachment B-1, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
                  contraband, fruits of crime, or other items illegally possessed;
                 ✔ property designed for use, intended for use, or used in committing a crime;
                     a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        18 USC sec. 1591                          Sex Trafficking by Force, Fraud, or Coercion
        18 USC sec. 2421                          Transportation of Individuals to Engage in Prostitution
        18 USC sec. 1952                          Use of an Interstate Facility to Promote Prostitution
          The application is based on these facts:
        See Attached Affidavit of FBI Special Agent Jonathan Reynolds, incorporated herein by reference.

           ✔ Continued on the attached sheet.
               Delayed notice of        days (give exact ending date if more than 30 days:                                   ) is   requested under
               18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                             Special Agent Jonathan Reynolds, FBI
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).

              May 15, 2020
Date:
                                                                                                         Judge’s signature

City and state: San Diego, California                                                       Hon. Linda Lopez, U.S. Magistrate Judge
                                                                                                       Printed name and title
         Print                        Save As...                         Attach                                                          Reset
   Case 3:20-mj-01961-LL Document 1 Filed 05/26/20 PageID.2 Page 2 of 15




      AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEIZURE
                                    WARRANT
      I, Jonathan A. Reynolds, Special Agent with the Federal Bureau of
Investigation, being duly sworn, hereby state as follows:
                               INTRODUCTION
      1.     I make this affidavit in furtherance of an investigation conducted by
the San Diego Human Trafficking Task Force, for an application to search and/or
seize the following items for and as evidence of crimes, specifically, violations of
Title 18, United States Code, Sections 1952(a)(3) (Use of an Interstate Facility to
Promote Prostitution), 1591 (Sex Trafficking by Force, Fraud, or Coercion), and
2421 (Transportation of Individuals to Engage in Prostitution):
       a. Guest registry for the Motel 6 located at 745 E. Street, Chula Vista, CA,
          for the following dates: February 28, 2020 to March 3, 2020 (Target
          Item 1).

       b. Surveillance video recordings from the Motel 6 located at 745 E. Street,
          Chula Vista, CA, for the following dates: February 28, 2020 to March
          3, 2020 (Target Item 2).

       c. Items and belongings left behind by the occupants of room #244 of the
          Motel 6 located at 745 E. Street, Chula Vista, CA, for the following
          dates: February 28, 2020 to March 3, 2020 (Target Item 3).

(Collectively, the Target Items.)
      2.     Gregory RANDLE was arrested by Chula Vista Police Department
officers on March 3, 2020, for violations of 18 U.S.C. 1952(a)(3). RANDLE and
two female victims (AF1 and AF2) were registered as guests at the Motel 6 located
at 745 E. Street, Chula Vista, CA from February 28, 2020 to March 3, 2020.
RANDLE and the two female victims were registered in room #244 of the Motel 6.
According to hotel staff working on the evening of March 3, 2020, room #244 was
   Case 3:20-mj-01961-LL Document 1 Filed 05/26/20 PageID.3 Page 3 of 15




registered to RANDLE; the surveillance video to the Motel 6 located at 745 E.
Street, Chula Vista, CA, captured and recorded RANDLE and the two female
victims and their interactions on the dates of February 28, 2020 to March 3, 2020;
and RANDLE and the two female victims left behind all their belongings and
personal items in room #244 of the Motel 6 located at 745 E. Street, Chula Vista,
CA, on the date of RANDLE’S arrest.
      3.     Based on the information below, there is probable cause to believe that
the Target Items constitute or contain evidence of the aforementioned crimes, as
described in Attachments B-1, B-2, and B-3.
      4.     The information set forth in this affidavit is based on my own personal
knowledge, knowledge obtained from other individuals during my participation in
this investigation, including other law enforcement officers, my review of
documents and computer records related to this investigation, communications with
others who have personal knowledge of the events and circumstances described
herein, and information gained through my training and experience. Because this
affidavit is submitted for the limited purpose of obtaining a search warrant for the
Target Items, it does not set forth each and every fact that I or others have learned
during the course of this investigation, but only contains those facts believed to be
necessary to establish probable cause.
                        EXPERIENCE AND TRAINING
       5.    I am an investigative or law enforcement officer within the meaning
of Title 18, United States Code, Section 2510(7); that is, an officer of the United
States, who is empowered by law to conduct investigations of and to make arrests
for offenses enumerated in Titles 18 and 21 of the United States Code.
      6.     I am a Special Agent (“SA”) with the Federal Bureau of Investigation
(“FBI”), United States Department of Justice. I have been employed by the FBI
since March of 2017, and I have participated in investigations involving violent
    Case 3:20-mj-01961-LL Document 1 Filed 05/26/20 PageID.4 Page 4 of 15




crimes, bank robberies, human trafficking, child exploitation, organized crime, drug
trafficking, and money laundering activities. I also received twenty-one weeks of
training at the FBI Training Academy in Quantico, Virginia. During that training, I
received instruction regarding a wide variety of investigative techniques that are
commonly used in support of a wide range of the FBI’s investigative priorities. The
training included instruction regarding the use of sources, electronic surveillance
techniques, law enforcement tactics, search and seizure laws and techniques,
physical surveillance, forensic techniques, interviewing, and a variety of other
subjects. Currently, I am assigned to the FBI San Diego Headquarters, Human
Trafficking-1, in San Diego, California to work crimes against children,
specifically, the sexual exploitation of children to include various illicit commercial
sex activities.
       7.     Prior to my employment with the FBI, I was employed as a Police
Officer with the Mount Pleasant Police Department in Charleston, South Carolina.
I graduated from the South Carolina Criminal Justice Academy in Columbia, South
Carolina in May 2013. During my four years as a Police Officer, I received training
in various forms of investigations to include child exploitation, narcotics, and gang
investigations. As a Police Officer and SWAT operator I assisted and participated
in the execution of numerous search and arrest warrants, many involving narcotic
and gang related offenses as well as child exploitation.
       8.     In October 2017, I was assigned to the East County Regional Gang
Task Force (“ECRGTF”). The San Diego County Sheriff’s Department appointed
me an Associate Agent assigned to the Sheriff’s Department Special Investigation
Division and specifically assigned to the ECRGTF. During my time at the
ECRGTF, I had personal contact with dozens of self-admitted or known gang
members and their associates and have discussed their lifestyles, method of
    Case 3:20-mj-01961-LL Document 1 Filed 05/26/20 PageID.5 Page 5 of 15




operations regarding violent and property crimes, organizational methods, and their
drug trafficking and drug distributing activities.
      9.      Since August 2019 I have been assigned to the SDHTTF where I
have participated in investigations involving the exploitation of children for illicit
commercial sex activity, human trafficking, various illegal activity of criminal gang
members and have performed a variety of related investigative tasks. During my
career I have conducted a multitude of investigative activities including, but not
limited to:

      a. Supervising as a case agent/co-case agent investigations involving
         organized criminal street gangs, the trafficking of drugs, weapons, the
         laundering of monetary instruments, the trafficking of human beings,
         and the exploitation of children for illicit commercial sexual acts;

      b. Functioning as a surveillance agent and thereby observing and recording
         movements of persons involved in criminal street gang activity and
         those suspected of committing violent crimes, exploitation of children
         for illicit commercial sex activity, and trafficking in illegal drugs and
         weapons;

      c. Interviewing witnesses, cooperating individuals, and informants relative
         to the illegal activities conducted by organized gang members to include
         the exploitation of children for illicit commercial sex activity, narcotics
         sales, money laundering, drug trafficking, weapon sales and trafficking,
         commission of violent acts, racketeering, intimidation, extortion, human
         trafficking, and environmental crimes;

      d. Participating in the tracing of monies and assets gained by criminal
         street gang members from the illegal commercial sexual activity, sale of
         drugs (laundering of monetary instruments) and weapons;

      e. Monitoring and reviewing thousands of recorded jail calls as well as
         recorded telephone calls pursuant to Title III court orders in child
         exploitation, narcotics and gang-related cases as well as handled
         Confidential Human Sources with access to drug dealers, firearms
         dealers, gang members and various gang hierarchies; and
   Case 3:20-mj-01961-LL Document 1 Filed 05/26/20 PageID.6 Page 6 of 15




      f. Participating in investigations involving illicit commercial sexual
         activity, purchases of controlled substances, purchases of weapons, the
         execution of search and arrest warrants, surveillance in connection with
         criminal investigations, and the interview of confidential sources.

      9.     My experience as an FBI Special Agent has included the investigation
of cases involving the use of computers and the internet to commit crimes. I have
received training and gained experience in interviewing and interrogation
techniques, arrest procedures, search warrant applications, the execution of searches
and seizures, computer evidence seizure and processing, and various other criminal
laws and procedures. I have personally participated in the execution of search
warrants involving the search and seizure of cellular telephones and other electronic
devices.
      10.    Through my training, experience, and consultation with other law
enforcement officers, I have learned that:

      a.     Individuals involved in illicit commercial sex maintain records,
     including electronic files, related to their illicit business on computers and
     computer servers hosting internet applications such as electronic mail (email)
     and personal social networking web pages;

      b.     Individuals involved in illicit commercial sex often solicit clients
      through electronic advertisements and other media, such as Craigslist,
      MegaPersonals, Skipthegames, and other social media sites accessed on
      cellular telephones and computers;

      c.    Individuals involved in illicit commercial sex maintain records of
     correspondence relating to client contact information as well as travel and
     lodging arrangements involved in such illegal activity;

      d.     Individuals involved in illicit commercial sex maintain documents
     and files containing names of associates and/or coconspirators involved in
     prostitution;
Case 3:20-mj-01961-LL Document 1 Filed 05/26/20 PageID.7 Page 7 of 15




  e.     Individuals involved in illicit commercial sex maintain financial
 records, bank statements, money orders, money order receipts, and cash that
 are evidence of payments made in conjunction with prostitution;

   f.     Individuals involved in illicit commercial sex use cellular telephones,
 tablet, desktop, removal hard drives and flash drives, and notebook
 computers and maintain these items on their person and/or in their residences
 and/or vehicles. Individuals involved in illicit commercial sex use cellular
 telephones, tablet, notebook computers, and removable storage media to
 increase their mobility, coordinate illicit activities, and to provide pimps and
 prostitutes with instant access to phone calls, voice messages, text messages,
 instant messaging (IM) and internet-based correspondence. Individuals
 involved in illicit commercial sex will use multiple cellphones, tablets,
 notebook computers, and phone numbers in order to maintain contact with
 other pimps, prostitutes, complicit businesses, and clients. These electronic
 devices contain wire and electronic data concerning telephonic contact
 records, text messages, and electronic mail messages with co-conspirators
 and clients, as well as telephone books containing contact information for co-
 conspirators and clients. Individuals involved in illicit commercial sex also
 utilize digital cameras, cellular telephones, desktop and notebook computers
 with photograph and video capabilities to take photographs and videos of
 themselves as well as other coconspirators for the purpose of electronic
 advertising and promotion of prostitution. Moreover, I know that digital
 evidence can be stored on a variety of systems and storage devices including:
 hard disk drives, DVD ROMS, pagers, money chips, thumb drives, flash
 drives, and portable hard drives;

   g.     Individuals involved in illicit commercial sex use social media sites
 like Facebook or Instagram to find clients and prostitutes. They use
 Facebook messaging applications to communicate with prostitutes and
 customers to increase their mobility and coordinate illicit activities.
 Individuals involved in illicit commercial sex will often use multiple social
 media accounts in order to maintain contact with other pimps, prostitutes,
 complicit businesses, and clients. These social media accounts contain
 electronic data concerning instant messaging, electronic mail and social
 media addresses of co-conspirators and clients, including contact information
 for co-conspirators and clients. Individuals involved in illicit commercial sex
 also utilize social media to store and display, commonly known as posting,
 photographs, videos, and text of themselves as well as other co-conspirators
 for the purpose of electronic advertising and promotion of prostitution;
      Case 3:20-mj-01961-LL Document 1 Filed 05/26/20 PageID.8 Page 8 of 15




        h.    Individuals involved in illicit commercial sex often drive vehicles,
        sometimes rented, leased, or registered in the names of other people, to
        transport themselves and coconspirators, inter and intra state, to pre-
        arranged meetings with clients to engage in prostitution. These same
        individuals often get other persons to rent hotel rooms, pay for online
        postings or other items to avoid detection.
11.     Based upon my experience and training, and the experience and training of
other agents with whom I have communicated, the evidence of illegal activity
described above in paragraphs “a” through “h” is maintained by individuals
involved in illicit commercial sex in property that they and their associates live in
and operate as well as on online accounts including email accounts, which can be
accessed on computers and cellular telephones.
                 FACTS IN SUPPORT OF PROBABLE CAUSE
        12.   On March 3, 2020, at approximately 1709, Chula Vista Police
Department (CVPD) received a report from the mother of an adult female (AF1)
who reported that her daughter had fled a hotel in Chula Vista, California, and was
hiding in the bathroom of a Black Angus Steakhouse. She reported that she had
picked up AF1 and driven to the CVPD station. CVPD Officers Chavira, Sandoval,
and McLean made contact with AF1 and her mother in the parking lot of the CVPD
station.
       13.    AF1 told CVPD officers that she had been picked up by a man that she
knew by the name of “Valentino,” but who she later positively identified as
RANDLE, a few weeks prior, in mid-February. AF1 stated that when RANDLE
picked her up, he told her that she owed him $1,500 to take her back to Florida.
When he took her to a hotel, another woman, AF2, was with him. Together,
RANDLE, AF1, and AF2 traveled to California—first to Los Angeles, and then, a
few days later, to San Diego.
    Case 3:20-mj-01961-LL Document 1 Filed 05/26/20 PageID.9 Page 9 of 15




       14.    In Los Angeles, AF1 stated that RANDLE first used online
applications to set up “dates” for both AF1 and AF21, and later took the two women
to an area in Lynwood, California known for high prostitution where he had them
engage in commercial sex transactions. After a short period of time, all three
traveled to San Diego, where RANDLE rented Room 244 at the Motel 6 located at
745 E St., Chula Vista, California. AF1 stated that while RANDLE and AF2 were
asleep, she fled the room and went to a nearby Black Angus Steakhouse, where her
mother picked her up.
       15.    CVPD responded to the Motel 6 and contacted RANDLE and AF2 still
at the motel. The front desk clerk confirmed that Room 244 had been rented by
RANDLE. AF2 was found in Room 244, but was unwilling to provide investigators
with a copy of the registry (Target Item 1) without a warrant, nor would staff
provide surveillance footage (Target Item 2) without a warrant. AF2 gave her
consent to search the room. Inside the room CVPD officers found a bag containing
multiple condoms, two dildos, multiple pairs of women’s panties, and lingerie 2, as
well as a black Samsung Android cell phone in a black colored case marked
“AT&T” (Target Device), which was found on a dresser within the hotel room. AF2
stated that the phone belonged to RANDLE and provided the phone number of the
Target Device as (985) 974-2842. The phone was seized by CVPD; all other items
(Target Item 3) in the room were left behind.3 AF2 told CVPD Officers Monreal
and Chavira that she had met a man named “Valentino” (who she later positively
identified as RANDLE) on the website “Plenty of Fish” in September 2019. In


1
  In my training and experience, I know that “date” is a term commonly used to refer to a
commercial sex transaction.
2
  In my training and experience, I know that this is consistent with one who is engaging in
commercial sex.
3
  Investigators have spoken with Motel 6 staff, who confirmed that any items left in the room
were placed in a box and kept at the hotel separate from the property of other guests.
  Case 3:20-mj-01961-LL Document 1 Filed 05/26/20 PageID.10 Page 10 of 15




January 2020, RANDLE picked up AF2 in Pensacola, Florida. They began to travel,
stopping first in Huntsville, Alabama, and then on to various other cities, eventually
arriving in Las Vegas, Nevada around February 14, 2020. In each city, RANDLE
posted advertisements offering AF2 for commercial sex on websites such as
skipthegames.com. AF2 stated that she would engage in commercial sex, and then
give all the money she earned to RANDLE, who claimed that she owed him the
money for picking her up in Florida, and for other expenses.
      16.    Investigators from the San Diego Human Trafficking Task Force
(HTTF) were called. They spoke with both AF1 and AF2. AF1 largely confirmed
her earlier statement, and further explained that while they were in Los Angeles, all
of the “dates,” during which she was required to perform oral sex or have sexual
intercourse for money, were set up by RANDLE, including all prices and details.
She stated that RANDLE would park his car and watch the two women as they
walked the street. She stated that both she and AF2 had two or three “dates” a night,
after which RANDLE took all the money. He would then tell AF1 how much he
still owed her and deducted the cost of food, essentials and hotel rooms from the
money she had earned. AF1 further stated that RANDLE took photographs of her
and posted them in online advertisements.
      17.    AF2 also relayed to HTTF investigators much of what she had
previously reported to CVPD officers. She further explained that at each location,
RANDLE conducted all the posting of commercial sex advertisements,
communicated with buyers, and set prices. She stated that RANDLE said the price
for oral sex she was $40.00-$60.00. For a quick visit for sexual intercourse, $60.00-
$70.00; for a 30-minute visit for sexual intercourse the price was $80.00-$100.00;
and for an hour of sexual intercourse (depending on the details) the price was
$100.00-$200.00. She estimated she had been with approximately 4-5 men per day.
  Case 3:20-mj-01961-LL Document 1 Filed 05/26/20 PageID.11 Page 11 of 15




      18.    HTTF Investigators searched law enforcement databases and found an
advertisement on plentyoffish.com for AF1. It contained multiple pictures of AF1,
listed a location of Chula Vista, California, and included the phrase “Have fun with
[AF1].” Based on my training and experience, and in light of both AF1 and AF2’s
statements regarding RANDLE’s role in their travels, I believe that RANDLE
posted the advertisement offering commercial sex with AF1.
      19.    Both AF1 and AF2 gave consent to the review of their cellular
telephones. In each, HTTF investigators located text messages between the women
and RANDLE. In a conversation with AF1 dated March 2, 2020, AF1 texted “He
gone,” to which RANDLE responded, “Everything went smoothly?” and AF1
replied “yea.” In a conversation with AF2 dated March 2, 2020, RANDLE told AF2
“get your money and then charge him to stay longer. Charge him to finish also…”
RANDLE later asked AF2 “yall already did something?” Also found in AF2’s
phone were photographs of greyhound tickets and hotel reservations corroborating
their path of travel, and messages from various websites known for commercial sex.
      20. RANDLE was read his rights and agreed to make a statement. He initially
stated that the only money AF1 owed him, for gas, had already been paid; and that
AF2 had never asked him to take her back to Florida, and claimed that he did not
know what either AF1 or AF2 were doing for income. He then stated that the
women did not work for him, but rather that he was watching their back and he was
working for them. He denied posting advertisements for the women. Later, he
claimed that AF2 was working doing virtual online dating,” and admitted that he
was aware of the way they were making money and that he in fact did benefit from
the money they earned and used to pay for things. He nonetheless denied acting as
their “pimp” or any further involvement.
      21.    Investigators from HTTF obtained calls made by RANDLE while in
custody in Los Angeles County. During those calls, RANDLE is heard providing
  Case 3:20-mj-01961-LL Document 1 Filed 05/26/20 PageID.12 Page 12 of 15




instructions to both women on how they are to act and what to do with customers.
Also during one call, RANDLE instructs AF2 not to allow AF1 to access the keys
to their vehicle.
          22.   Investigators also obtained surveillance footage of the McDonald’s
restaurant near where AF1 was first reported to CVPD. That footage shows AF1
quickly leaving the Motel 6, and looking back over her shoulder, before entering
the McDonald’s. It then shows her again looking back in the direction of the Motel
6 before again quickly heading in the direction of the Black Angus.
          23.   Based on the facts of this case, I believe that evidence of sex trafficking
crimes may be found in the Target Items.

                                     CONCLUSION
          24.   Based on the foregoing, I respectfully submit that there is probable
cause to believe items that constitute evidence, fruits, and instrumentalities of
violations of federal criminal law, namely, Title 18, United States Code, Sections
1952(a)(3) (Use of an Interstate Facility to Promote Prostitution), 1591 (Sex
Trafficking by Force, Fraud, or Coercion), and 2421 (Transportation of Individuals
to Engage in Prostitution), will be found in the Target Items.
          25.   I therefore respectfully request that this Court issue warrants
authorizing me, or another law enforcement officer, to seize the Target Items, as
described in Attachments B-1, B-2, and B-3.
          I swear the foregoing is true and correct to the best of my knowledge and
belief.

                                                  _________________
                                                  Jonathan A. Reynolds
                                                  Special Agent
                                                  Federal Bureau of Investigation
  Case 3:20-mj-01961-LL Document 1 Filed 05/26/20 PageID.13 Page 13 of 15




Attested to by the applicant in accordance with the requirements of Fed. R. Crim.
P. 4.1 by telephone on this15
                           __ day of May 2020.

                                     ________________________________
                                     HONORABLE Linda Lopez
                                     United States Magistrate Judge
Case 3:20-mj-01961-LL Document 1 Filed 05/26/20 PageID.14 Page 14 of 15




                        ATTACHMENT A-1
                     ITEMS TO BE SEARCHED

                                None.
  Case 3:20-mj-01961-LL Document 1 Filed 05/26/20 PageID.15 Page 15 of 15




                             ATTACHMENT B-1
                            ITEMS TO BE SEIZED

       Guest registry for the Motel 6 located at 745 E. Street, Chula Vista, CA, for
the following dates: February 28, 2020 to March 3, 2020 (Target Item 1),

Which constitutes evidence of violations of Title 18, United States Code, sections
1952(a)(3), 1591, and 2421.
